Citation Nr: 0029248	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for multiple lipomas, 
including as a result of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals on 
appeal from a April 1999 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky which denied the benefit sought on appeal.  The 
veteran, who had active service from August 1969 to August 
1971, appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.


REMAND

A preliminary review of the record discloses that in a VA 
Form 21-4138 (Statement in Support of Claim) dated in July 
1999, which the RO accepted as a Substantive Appeal, the 
veteran referred to a VA examination in 1981 and being told 
by a VA physician that he had multiple lipomas that were due 
to contact with Agent Orange.  However, the RO had previously 
requested VA medical records pertaining to the veteran in 
November 1997 for the period of time between 1972 to the 
present and the records received did not contain a VA 
examination report dated in 1981, but did contain the report 
of a VA examination performed in May 1983.  As such, it 
appears that all available VA medical records have been 
obtained.

Significantly, the report of the May 1983 VA examination 
contains a history of surgical excision of "fatty tumors" 
at a private medical facility in 1971-1972.  However, medical 
records of this treatment are not associated with the claims 
file.  Given the proximity of this treatment to the veteran's 
separation from service in 1971, the Board believes that an 
attempt to obtain these records should be made prior to a 
final appellate decision.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be requested to 
provide an authorization for release of 
medical records to permit the RO to 
obtain records pertaining to treatment he 
received in 1971-1972 at the Cental 
Baptist Hospital in Lexington, Kentucky 
for excision of "fatty tumors."  If the 
veteran received treatment for these 
tumors from any other private physician 
or from any other private medical 
facility he should be requested to 
provide the RO with an authorization for 
release of medical records to permit the 
RO to obtain those records.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



